MEMORANDUM **
Abdulio Elias De Leon-De Leon, and his wife, Thelma Garcia-De Leon, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
Substantial evidence supports the BIA’s decision that petitioners failed to establish past persecution or a well-founded fear of future persecution based on an enumerated ground. Because there is nothing in the record showing that guerrillas tried to recruit De Leon-De Leon on account of an enumerated ground, or that harm occurred on account of an enumerated ground, petitioners’ asylum claim fails. See id. at 482, 112 S.Ct. 812.
Substantial evidence also supports the BIA’s conclusion that petitioners failed to establish withholding of removal because they did not show that it is more likely than not that they will be subject to perse*163cution based on an enumerated ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.